Citation Nr: 0104646	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-19 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from October 1961 
to November 1968.  In addition, he had a period of 
unrecognized service from February 1970 to July 1975.  

This appeal arises from a May 1999 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO denied the issue of entitlement to a permanent and 
total disability rating for pension purposes.  


REMAND

A significant change in the law occurred after the veteran's 
claims folder was returned to the Board of Veterans' Appeals 
(Board).  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court Of Appeals For Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The change in the law brought about by the Veterans Claims 
Assistance Act of 2000 requires a remand in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1521 (West 1991).  The veteran in the present case 
satisfies the requirement of serving during a period of war.  
38 C.F.R. § 3.2(f) (2000).  Therefore, the issue of 
entitlement to pension turns on whether the veteran is now 
found to be permanently and totally disabled.  In this 
regard, the Court has provided specific guidance on how a 
permanent and total disability rating for pension purposes 
should be adjudicated.  Talley v. Derwinski, 2 Vet.App. 282 
(1992); Roberts v. Derwinski, 2 Vet.App. 387 (1992); 
Abernathy v. Derwinski, 2 Vet.App. 391 (1992); and Brown v. 
Derwinski, 2 Vet.App. 444 (1992).  

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities has not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  See Roberts, supra.  Additionally, even in cases 
where the RO has identified a disability and assigned a 
rating, further development may be required in order to apply 
properly the rating criteria by which the identified 
disability is evaluated.  

In the May 1999 rating action, the RO considered the 
following disabilities: calluses of his feet (10%), anxiety 
disorder and dysthymia (30%), degenerative arthritis of the 
lumbosacral spine (20%), chronic obstructive pulmonary 
disease (COPD) (10%), gastroesophageal reflux disease (GERD) 
(10%), hearing loss (0%), seborrheic dermatitis (0%), a 
disability manifested by limitation of motion of his knees 
and feet (0%), and generalized arteriosclerosis (0%).  

Previously, in March 1999, the veteran underwent several 
specialized VA examinations and a VA general medical 
examination was completed in April 1999.  That examination 
indicated that the veteran stated all his joints were bad.  
The diagnoses included gastroesophageal reflux disease, 
chronic obstructive pulmonary disease, chronic recurrent 
pancreatitis, and chronic sinusitis.  The veteran has not 
undergone an audiogram in conjunction with his current claim 
to determine the extent of any present hearing loss.  The 
Board is of the opinion that specialized examinations are 
warranted.  A document received in February 1999 indicates 
that the veteran is receiving supplemental security income 
(SSI) from the Social Security Administration (SSA), The 
Board is of the opinion that these records should be 
obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all recent 
VA and private treatment records, which 
are not part of the record. 

2.  The RO should take appropriate action 
to obtain a copy of the SSA's decision 
awarding the veteran SSI benefits as well 
as copies of all records on which the 
decision was based.  

3.  Thereafter, the RO should request that 
the veteran be scheduled for an 
examination by a specialist in ear 
disorders to determine the nature and 
severity of any hearing loss.  An 
audiological examination should also be 
conducted, as well as any other testing 
deemed necessary. The claims folder and a 
copy of this remand must be made available 
to the examiner. A complete rationale for 
any opinion expressed should be included 
in the examination report.  

4.  A VA examination should be conducted 
by a specialist in lung disorders to 
determine the nature and severity of his 
COPD.  The claims folder and a copy of 
this remand must be made available to the 
examiner.  In addition to pulmonary 
function tests (PFTs) and appropriate 
x-rays, any other tests deemed necessary 
should be performed.  The examination, 
including PFT, findings should be 
consistent with those required under the 
appropriate rating criteria. 

5.  The veteran should also be accorded a 
VA examination by an appropriate 
specialist to determine the nature and 
severity of his GERD and pancreatitis. 
The claims folder and a copy of this 
remand must be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
In addition to an upper gastrointestinal 
series, any other tests deemed necessary 
should be performed.  

6.  A VA examination by specialist in 
upper respiratory disorders order should 
be performed to determine the nature and 
severity of his sinusitis.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand.  
All appropriate tests and studies should 
be accomplished at this time.

7.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity, and etiology of any 
disabilities involving the joints.  It is 
requested that the examiner obtain a 
detailed clinical history and 
occupational history.  In addition to x-
rays, any other testing deemed necessary 
should be performed.  The claims folder 
and a copy of this Remand are to be made 
available to the examiner in conjunction 
with the examination.  It is requested 
that the examination include range of 
motion testing of all involved joints.  
The examiner is requested to state the 
normal range of motion of involved areas.

Additionally, the orthopedist should be 
requested to determine whether the 
disabilities involving the joints result 
in weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.

8.  In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.

9.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status.  If the benefit sought 
remains denied, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case which 
includes a discussion of all pertinent 
evidence received since the statement of 
the case as well as all pertinent rating 
criteria.  The veteran and his 
representative should then be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



